Exhibit 99.3 UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL INFORMATION The following unaudited pro forma condensed financial information is presented to illustrate the effects of the acquisition (the “Acquisition”) by DHT Holdings, Inc. (“DHT” or the “Company”) of all the shares in Samco Shipholding Pte Ltd (“Samco”) which was announced on September 9, 2014 and the issuance by DHT of$150 million of additional equity;as well as $150 million in Convertible Senior Notes due 2019 (the “Notes”). The Notes and the Acquisition is described in “Note 1: Description of Transaction”. The Acquisition and the related share issuance and Notes issuance are hereafter referred to as the Transaction. The unaudited pro forma condensed financial information has been prepared to show how the Transaction might have affected DHT’s consolidated income statement for 2013 and the unaudited condensed consolidated income statement forJanuary 1to June 30, 2014 if the Transaction occurred on January 1, 2013, and the unaudited condensed consolidated statement of financial position as of June 30, 2014 if the Transaction occurred on June 30, 2014. The unaudited pro forma condensed financial information has been prepared by management in accordance with the regulations of the Securities and Exchange Commission (the “SEC”) for illustrative purposes only. The pro forma adjustments, as described in more detail in the accompanying notes, are based on available information and certain assumptions. Because of its nature, the unaudited pro forma condensed financial information addresses a hypothetical situation and, therefore, does not represent DHT’s actual financial position or results of operation or the financial position had the Transaction actually occurred on those dates. It also does not represent the financial position or results for any future period. Actual results may differ materially from the assumptions within the accompanying unaudited pro forma condensed financial information. Investors are cautioned not to place undue reliance on this unaudited pro forma condensed financial information. The historical financial information has been adjusted to give effect to the pro forma events that are (1) directly attributable to the Acquisition, (2) factually supportable and (3) with respect to the income statement information, expected to have continuing impact. Certain financial information of Samco as presented in its financial statements has been reclassified to conform to the historical presentation in DHT’s consolidated financial statements for purposes of preparation of the unaudited pro forma condensed financial information as described in Note 4 “Presentation adjustments”. The unaudited pro forma condensed financial information does not give effect to any (i) integration cost that may be incurred as a result of the Acquisition, (ii) synergies, cost savings or operating efficiencies that may result from the Acquisition, or (iii) restructuring costs that may be incurred to integrate the acquired activities. The unaudited pro forma condensed financial statements were derived from and should be read in conjunction with: · DHT’s audited annual consolidated financial statements and notes thereto for the year ended December 31, 2013 contained in DHT’s Annual Report on Form 20-F filed with the U.S. Securities and Exchange Commission (“SEC”) on March 3, 2014; · DHT’s unaudited interim consolidated financial statements and notes thereto for the six months ended June 30, 2014 and 2013 included in this document; · Samco’s audited annual consolidated financial statements and notes thereto for each of the two years ended December 31, 2013 and 2012 included in this document; · Samco’s unaudited interim consolidated financial statements and notes thereto for the six months ended June 30, 2014 and 2013 included in this document. UNAUDITED PRO FORMA CONDENSED INCOME STATEMENT For the year ended December 31, 2013 ($ in thousands except per share amounts) Historical financial information Pro forma adjustments Pro forma DHT Samco Jan. 1 - Dec. 31, 2013 Jan. 1 - Dec. 31, 2013 from DHT's acquisition of Samco Notes Jan. 1 - Dec. 31, 2013 Shipping revenues - Operating expenses Voyage expenses ) - 35 6 (c ) ) Vessel operating expenses ) ) - ) Depreciation and amortization ) ) ) 6 (a) (b) ) Profit/(loss) sale of vessel ) 74 - ) General and administrative expense ) ) - ) Total operating expenses ) Operating income ) Share of results from investments in associated company - ) 6 (c ) Interest income - Interest expense ) ) ) 6 (d) (e) ) Other financial income/(expenses) ) ) - ) Profit/(loss) before tax ) ) ) Income tax expense ) ) - 6 (f) ) Net income/(loss) after tax ) ) ) Basic net income (loss) per share ) ) Diluted net income (loss) per share ) ) Weighted number of shares (basic) 6 (g) Weighted number of shares (diluted) 6 (g) The accompanying notes are an integral part of these unaudited pro forma condensed financial statements UNAUDITED PRO FORMA CONDENSED INCOME STATEMENT For the six months ended June 30, 2014 ($ in thousands except per share amounts) Historical financial information Pro forma adjustments Pro forma DHT Samco Jan. 1 - Jun. 30, 2014 Jan. 1 - Jun. 30, 2014 from DHT's acquisition of Samco Notes Jan. 1 - Jun. 30, 2014 Shipping revenues - Insurance claims - Operating expenses Voyage expenses ) - - ) Vessel operating expenses ) ) 15 6 (c) ) Depreciation and amortization ) ) ) 6 (a) (b) ) Profit/(loss) sale of vessel - General and administrative expense ) ) - ) Total operating expenses ) Operating income ) ) Share of results from investments in associated company - ) 6 (c) Interest income 95 - Interest expense ) ) ) 6 (d) (e) ) Other financial income/(expenses) ) ) - ) Profit/(loss) before tax ) ) ) Income tax expense 70 (7 ) - 6 (f) 63 Net income/(loss) after tax ) ) ) Basic net income (loss) per share ) ) Diluted net income (loss) per share ) ) Weighted number of shares (basic) 6 (g) Weighted number of shares (diluted) 6 (g) The accompanying notes are an integral part of these unaudited pro forma condensed financial statements UNAUDITED PRO FORMA CONDENSED FINANCIAL POSITION As of June 30, 2014 ($ in thousands) Historical financial information Pro forma adjustments Pro forma from DHT's acquisition of Samco DHT Samco June 30, 2014 June 30, 2014 June 30, 2014 Notes June 30, 2014 ASSETS Current assets Cash and cash equivalents ) 6 (h) Accounts receivable and accrued revenues - Prepaid expenses - - Bunkers, lube oil and consumables - Total current assets ) Non-current assets Vessels 6 (i) Advances for vessels under construction - - Investment in associated company - 6 (j) Other property, plant and equipment 19 - Total non-current assets Total assets LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses - Current portion long term debt - Derivative financial liabilites - - Deferred shipping revenue - - Total current liabilities - Non-current liabilities Long term debt 6 (k) (l) Derivative financial liabilites - - Total non-current liabilities Total liabilities Stockholders' equity Stock ) 6 (m) Additional paid-in capital - 6 (m) Retained earnings/(deficit) ) ) 6 (m) ) Other reserves ) Total stockholders’ equity ) Total liabilities and stockholders' equity The accompanying notes are an integral part of these unaudited pro forma condensed financial statements NOTES TO UNAUDITED PRO FORMA CONDENSED FINANCIAL STATEMENTS For the year ended December 31, 2013 and as of and for the six months ended June 30, 2014 ($ in thousands except as otherwise stated and per share amounts) 1. Description of the Transaction On September 9, 2oldings, Inc. (“DHT” or the “Company”) announced that the Company and the shareholders of Samco Shipholding Pte Ltd (“Samco”) had entered into a Stock Purchase Agreement where the Company will acquire all of the shares of Samco for a cash consideration of $317 million (the “Acquisition”). Samco owns seven VLCCs as well as an investment in an associated company. In connection with the Acquisition DHT expects to raise $150 million in additional equity (assuming 23,076,923 shares at an assumed share price of $6.50) and issue $150 million in Convertible Senior Notes due 2019 (the “Notes”). For the purpose of the unaudited pro forma condensed financial information, it has been assumed that the Notes will accrue interest at a rate of 4.4% per annum, payable semi-annually in arrears. The conversion price is assumed to be $8.125 per share of common stock (equal to a premium of 25% to the assumed price at which the commons stock will be sold to investors in the concurrent stock offering). Closing of the Acquisition is expected to occur September 9, 2014. There is a condition for the Acquisition that DHT is able to raise financing with aggregate net proceeds of not less than $290 million as soon as reasonably practical. DHT shall not be required to sell any of its shares of common stock at a price less than $7.50 per share. The successful financing is a prerequisite for the Acquisition. The Acquisition and the related share issuance and financing are hereafter referred to as the Transaction. 2. Basis of Presentation The unaudited pro forma condensed financial information has been prepared to show how the Transaction might have affected DHT’s consolidated income statement for 2013 and the unaudited condensed consolidated income statement forJanuary 1, 2014to June 30, 2014 if the Transaction occurred on January 1, 2013, and the unaudited condensed consolidated statement of financial position as of June 30, 2014 if the Acquisition occurred on June 30, 2014 and taking into the effect of the equity and the Notes to be issued by DHT to finance the Acquisition. The Acquisition will be accounted for using the acquisition method in accordance with IFRS 3 Business Combinations (“IFRS 3”). In connection with the Transaction, DHT will incur approximately $13,350 in expenses, which comprise $10,500 in underwriters’ fees and $1,900 legal, auditing and advisory costs related to the equity and convertible notes issue, $600 in stamp duties and $350 in financing cost related to the amendment of Samco’s credit facilities. The effect of the transaction costs are not reflected in the unaudited pro forma condensed income statements as they do not have a continuing impact; instead, such costs are reflected in the unaudited pro forma condensed balance sheet as of June 30, 2014 as a reduction to cash and cash equivalents additional paid in equity, long-term debt and retained earnings as set out in Note 6.Legal, audit and advisory costs and stamp duties will be recognized as costs in the period as they are incurred. Financing costs will be amortized as part of interest expense using the effective interest method over the terms of the applicable financing. 3. Accounting policies The financial statements of DHT and Samco are prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”). No differences other than presentation adjustments have been identified between Samco’s and DHT’s accounting policies for purposes of the unaudited pro forma condensed financial information. The unaudited pro forma condensed financial information does not include all of the information required for financial statements under IFRS, and should be read in conjunction with the historical information. 4. Presentation adjustments The following adjustments were made to Samco’s financial statements to align them to the presentation of DHT: · $2,190 previously presented as “inventory” has been presented together with bunkers as of June 30, 2014, and the financial reporting line has been renamed “Bunkers, lube oil and consumables” · Interest income and interest expenses has been presented separately in the income statements · $9,315 presented as “Finance expense” for the six months ended June 30, 2014, has been reclassified to “Interest expense” and “Other financial expenses” 5. Purchase Accounting DHT will account for the Acquisition as a business combination under IFRS 3. Samco’s assets and liabilities will be measured at fair value as of the date of acquisition. DHT has for the purposes of the unaudited pro forma condensed financial information performed a preliminary purchase price allocation and estimated the fair value of Samco’s assets and liabilities. The total consideration for the business combination is USD $317.0 million and will be settled in cash. The acquisition of Samco is considered to be a business combination under IFRS 3 and consequently all assets acquired and liabilities assumed are accounted for at its fair value at the acquisition date. Based on the preliminary purchase price allocation assuming that the Acquisition occurred as of June 30, 2014, the fair value of the assets and liabilities acquired are as follows and further described below: Samco Fair Value adjustments Fair value of assets and liabilities June 30, 2014 June 30, 2014 June 30, 2014 Assets Time charter contracts $- Other PPE 19 - 19 Vessels Associated company Accounts receivables - Inventories - Cash, bank and marketable securities - Total assets Long-term liabilities, interest-bearing Current liabilities, interest-bearing - Accounts payable - Total liabilities Net assets and liabilities The above allocation forms the basis for the presentation of the fair value adjustments for assets and liabilities in the unaudited pro forma condensed statement of financial position and the amortization and depreciation charges and interest expense in the unaudited pro forma condensed income statements. The preliminary purchase price allocation is based upon the information available and is subject to change. The main uncertainty relates to the consideration to be paid, the working capital and the fair value of the time charter contracts which needs to be determined at the date of acquisition. The final purchase price allocation is expected in Q3 2014. Therefore, the final allocation and the resulting goodwill may significantly differ from this preliminary allocation and this could materially have affected the amortization of the time charter contracts in the unaudited pro forma condensed income statement and the presentation in the unaudited pro forma condensed statement of financial position. Vessels Samco owns seven VLCCs; Samco Amazon, Samco Redwood, Samco Sundarbans, Samco China, Samco Taiga, Samco Scandinavia and Samco Europe. The estimated fair value of the vessels is $549.4 million. The vessels will be depreciated on a straight-line basis over their remaining useful lives taking residual values into consideration. DHT estimates the useful lives for such vessels to be 20 years. A component related to drydocking will be depreciated separately over the period to the next drydocking. Time charter contracts Five of the seven vessels are on time charter contracts at rates in excess of current rates for the remaining period of the charters.As such, the charters are considered to be favorable time charter agreements. The fair value of the charter contracts is calculated as the net present value of the difference between the charter rate stipulated in the charter agreements and the estimated current charter rate for a charter with the same remaining charter period entered into on June 30, 2014. The favorable charter contracts are consistently with the requirements of IFRS 3 recognized as a part of the vessels, but amortized separately over the remaining contracted charter periods. Associated company Samco owns 50% of the shares in Goodwood Ship Management Pte. Ltd. (“Goodwood”). The investment is accounted for as an associated company under the equity method of accounting.The fair value of Samco’s 50% ownership in the associated company is estimated to be $2,758. The excess value has been attributed to goodwill and is included and reported as “Investment in associated company”, which will not be amortized but assessed for impairment and therefore no depreciation or amortization is included in the unaudited pro forma condensed income statements. Long-term interest bearing debt The fair value of the debt for Samco as June 30, 2014 was estimated to be $2,570 higher than the book value of the debt based on comparable recent loan offers. 6. Pro forma adjustments This note should be read in conjunction with Note 1 to 5. The following presents the pro forma adjustments in connection with the Acquisition to give effect to the Acquisition as if it had occurred on January 1, 2013 for the purposes of the unaudited pro forma condensed statements of income and on June 30, 2014 for the purposes of the unaudited pro forma condensed statement of financial position. (a) To adjust depreciation of vessels For the year ended For the six months December 31, 2013 ended June 30, 2014 Eliminate historical deprecation ) ) Depreciation of acquired assets Depreciation of vessels Depreciation of drydocking Depreciation of other assets 41 3 Total The pro forma adjustment to depreciation reflects depreciation as it would have been assuming the Acquisition occurred on January 1, 2013. The depreciation is calculated on a straight-line basis adjusted for residual value, assuming useful lives of 20 years (remaining useful lives for the vessels are 12-18 years). A drydocking component has been identified and separately depreciated based on the estimated amount of drydocking and the estimated time to the next drydocking. (b) To adjust for amortization of favorable time charter contracts The fair value of the favorable time charter contracts estimated as of June 30, 2014 is consistent with the requirements of IFRS 3 recognized as a part of the vessels, but amortized separately on a straight line basis over the remaining contracted charter periods, which range from six months to seven years. The impact on “Depreciation and amortization” resulting from the amortization of the fair value of the favorable contracts was $13,120 and $4,281, respectively, for the year ended December 31, 2013 and the six months ended June 30, 2014. (c) To eliminate profit related to transactions between DHT and Samco Goodwood, an associated company of Samco, has crewing and technical management agreements for DHT’s vessels. Goodwood is accounted for under the equity method of accounting. A proportionate share (50%) of the estimated profits related to DHT’s vessels based on the number of DHT vessels compared to the total vessels under management. This resulted in $35 and $21, respectively being eliminated for the year ended December 31, 2013 and the six months ended June 30, 2014. (d) To adjust for fair value of debt and the interest expense related financing As described in Note 5 Purchase Accounting, the fair value of the debt for Samco as ofJune 30, 2014 was estimated to be $2,570 higher than the book value. The net excess value has been amortized over the estimated remaining periods of the loans, and was adjusted for as reduced interest expense of $259 for the year ended December 31, 2013 and $130 for the six months ended June 30, 2014. The Acquisition resulted in new terms of one of Samco’s debt agreements and resulted in an increased margin. The resulting effect on interest rate has been reflected with $369 and $173 for the year ended December 31, 2013 and the six months ended June 30, 2014. (e) To adjust for the interest expense related to Notes The pro forma impact of the expected issuance of $150 million in Notes described in Note 1 is additional interest expense of $11,730 and $5,865 for the year ended December 31, 2013 and the six months ended June 30, 2014 based on the assumed effective interest of the notes. The actual interest rate may vary from the assumed interest rate. An increase or decrease of 1/8% in the assumed interest rate would result in a $159 and $80 change in the unaudited pro forma interest expense for the year ended December 31, 2013 and the six months ended June 30, 2014. (f) Taxes There are no tax effects related to the pro forma adjustments as it is assumed that the companies are not being subject to income taxes. (g) The unaudited pro forma basic and diluted earnings per share for the periods presented have been adjusted by the shares issued by DHT in connection with the Acquisition. The unaudited pro forma basic and diluted earnings per share for the periods presented have been adjusted by the 23,076,923 shares issued by DHT in connection with the Acquisition. (h) To adjust for the impact on cash and cash equivalents of the Acquisition, related funding and estimated transaction costs As described in Notes 1 and 2 the Acquisition price of $316,986 was financed by issuance of $150 million in Notes and $150 million in new shares. The table below shows the impact on cash and cash equivalents of the Acquisition, related funding and the estimated transaction costs: As of June 30, 2014 Net proceeds from equity issue Net proceeds from issue of convertible senior notes Estimated transaction cost ) Purchase price ) Total ) (i) To adjust the vessel values based on preliminary purchase price allocation As a result of the purchase price allocation described in Note 5 the vessels were adjusted as follows: As of June 30, 2014 Eliminate historical value of vessels ) Preliminary fair value of vessels Preliminary fair value of favorable time charter contracts Total (j) To adjust the investment in associated company based on preliminary purchase price allocation As a result of the purchase price allocation described in Note 5, the fair value of the associated company was determined to be $2,758, which resulted in an excess value of $1,795 being included in the unaudited pro forma condensed statement of financial position as of June 30, 2014. (k) To adjust the value of long-term debt based on preliminary purchase allocations As a result of the purchase price allocation described in Note 5 the long-term debt was adjusted as follows: As of June 30, 2014 Eliminate historical value of long-term debt ) Preliminary fair value of long-term debt Total (l) To record the financial liability related to the $150 million Notes issued in connection with the Acquisition As described in Note 1 the Acquisition will partly be financed through the expected issuance of $150 million in Notes. Based on the evaluation of the underlying conversion rights, the Notes shall be accounted for as financial liabilities in accordance with IAS 39, with the conversion rights accounted for as equity instruments. Based on fair values $22,500 has been attributed to equity and recorded as additional paid-in capital and $127,500 has been attributed to liability. Underwriters’ fees of $5,250 related to the Notes have been recorded with $788 against equity and $4,463 together with the liability related to Notes. The net pro forma adjustment on long-term debt related to the Notes is $123,038. (m) To record the Acquisition and share issuance in DHT and the equity effect of the Notes As described in Note 1 the Acquisition will be financed through the expected issuance of $150 million of additional equity (assuming 23,076,923 shares at an assumed share price of $6.50). In addition DHT intends to issue $150 million in Notes which as described in Note 6(l) will be accounted for as liability and equity in accordance with IFRS. In connection with the issuance of shares and convertible bonds, DHT will incur expenses as set out in Note 2. The tables below summarize the pro forma adjustments in the components of equity as of June 30, 2014. As of June 30, 2014 23,076,923 new shares at par value $0.01 Elimination of share capital in Samco ) Pro forma adjustment stock ) As of June 30, 2014 Issuance of 23,076,923 new shares less par value Share issuance cost ) Equity element Convertible Senior Notes - see Note 6(l) Costs of issuing Convertible Senior Notes - see Note 6(l) ) Pro forma adjustment additional paid-in capital As of June 30, 2014 Elimination of retained earnings in Samco ) Transaction cost ) Pro forma adjustment retained earnings (deficit) ) The pro forma adjustment of other reserves is $7,959.
